FILED
                             NOT FOR PUBLICATION                            JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS M. GARCES,                                  No. 10-15602

               Plaintiff - Appellant,            D.C. No. 1:06-cv-01038-JAT

  v.
                                                 MEMORANDUM *
DEGADEO; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    James A. Teilborg, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       California state prisoner Luis M. Garces appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal for failure to exhaust, and for clear error its factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

       The district court properly dismissed Garces’s excessive force claim because

he failed to exhaust administrative remedies. See Woodford v. Ngo, 548 U.S. 81,

85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules).

       Garces’s remaining contentions are unavailing.

       AFFIRMED.




                                             2                                       10-15602